—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered February 3, 1998, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and assault in the third degree, and sentencing him, as a persistent felony offender, to concurrent terms of 15 years to life and 1 year, respectively, unanimously affirmed.
The verdict of guilty of weapon possession was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
Defendant’s various claims relating to evidence that the complainant and her son were in fear of defendant are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the testimony and related summation comments were responsive to issues raised by defendant (see, People v Martinez, 238 AD2d 126, lv denied 90 NY2d 895; People v Wortherly, 68 AD2d 158, 162-164).
Defendant’s suppression motion was properly denied without *268a hearing. Considered in the context of the case, defendant’s papers failed to establish a factual dispute as to standing (see, People v Mendoza, 82 NY2d 415). Defendant’s allegations relating to his connections to the complainant’s apartment were completely contradicted by his Grand Jury testimony wherein he expressly disclaimed the same connections, and defendant offered no explanation of his Grand Jury testimony.
We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.